ORDER
Having granted the petition for review in this case, the court heard oral argument on April 7, 1994. On April 26, 1994, the court was presented with a stipulation advising us that the parties had settled and calling for the dismissal of the petition for review. Because a majority of the court entertained substantial reservations about the resolution of the issues by the court of appeals, IT IS ORDERED vacating the opinion of the court of appeals, 176 Ariz. 420, 861 P.2d 1182, in this case under Rule 23(i)(l), Ariz.R.Civ. App.P.
IT IS FURTHER ORDERED dismissing this petition for review.
/a/ Stanley G. Feldman
Stanley G. Feldman
Chief Justice